Citation Nr: 0530557	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  96-37 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


INTRODUCTION

The veteran served on active duty from August 1976 to May 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appeal was remanded by the Board 
in October 2004.  

FINDING OF FACT

The service-connected left knee disability is productive of 
reduced flexion to as much as 90 degrees, and reduced 
extension to 5 degrees with pain flare-ups resulting in 
incoordination, pain, but no decreased range of motion, 
weakness, fatigue or instability.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 
5003, 5256 through 5263 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased rating for a left knee 
disability, currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA examinations of the veteran in 
March 2005, April 2003, September 1999, and April 1996, VA 
treatment records dated from February 1995 to October 2004; 
private medical records dated in 1995, and contentions by the 
veteran and his representative.  For the purpose of reviewing 
the medical history of the veteran's service-connected 
disorder, see 38 C.F.R. §§ 4.1, 4.2 (2005), the Board also 
reviewed medical evidence developed in conjunction with his 
prior claim, such as service medical records and a VA 
examination conducted in September 1993.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the analysis below will focus specifically 
on what the evidence shows or fails to show regarding this 
claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Separate diagnostic codes identify the various 
disabilities.  In the evaluation of service-connected 
disabilities the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).

With regard to the increased rating claim, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

As noted, the veteran has been examined on multiple occasions 
during this long appeal process.  His records show that he 
underwent surgical reconstruction of the knee with a 
diagnosis of anterolateral rotatory instability, medial 
meniscus tear, and chondromalacia of the femoral condyle and 
tibial plateau of the left knee.  Upon VA examination in 
September 1993, he demonstrated range of motion with 90 
degrees flexion, 0 degrees extension, with good stability of 
the cruciate and collateral ligaments.  Based upon this 
evidence, a 10 percent rating was established based upon 
painful motion of the joint apparently under DC 5003, 
although the rating sheet refers to DC 5257.  

Under 38 C.F.R. Part 4, disability evaluations are determined 
by comparing the veteran's current symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities.  
Diagnostic codes 5256 through 5263 apply to the knee and leg.  
This analysis will review each diagnostic code (DC) in light 
of the veteran's current symptomatology.  

The veteran is currently rated 10 percent disabled under DC 
5257 for other knee disability under 38 C.F.R. § 
4.71(a)(2005).  Under DC 5257, a 10 percent rating is 
warranted where recurrent subluxation or lateral instability 
is shown to be slight, a 20 percent rating is warranted where 
recurrent subluxation or lateral instability is shown to be 
moderate and a 30 percent rating is warranted when it is 
severe.  None of the VA examinations save the one revealed 
any instability in the left knee.  In April 2003, Drawer and 
McMurrray's tests were slightly abnormal.  Based upon 
evidence showing no current instability of the joint, a 
compensable rating is not warranted under DC 5257.  

Ankylosis of the knee in any position has never been 
demonstrated and a rating under DC 5256 which refers to this 
kind of symptomatology is not warranted.  Likewise, an 
increase is not warranted under DC 5258 as dislocated semi 
lunar cartilage with frequent episodes of locking pain, and 
effusion into the joint has not been demonstrated.  DC 5259 
requires a showing of symptomatic residuals following the 
removal of semi lunar cartilage; these are not demonstrated 
in the veteran's medical record.  Impairment contemplated 
under DC 5262 for impairment of the tibia and fibula, and DC 
5263 for Genu recurvatum is also not warranted as this kind 
of impairment is not demonstrated in the medical record.  

The medical record does show that the veteran has severe 
degenerative joint disease of the left knee.  Degenerative 
arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
These 10 percent evaluations are combined and not added.  In 
the absence of limitation of motion, a 10 percent disability 
evaluation will be assigned where there is X-ray evidence of 
the involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent disability evaluation will 
be assigned where there is X-ray evidence of the involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

Diagnostic Codes 5260 and 5261 refer to limitation of motion.  
Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees.  A 30 percent evaluation requires limitation to 15 
degrees.  Under DC 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable evaluation.  A 10 
percent evaluation requires that extension be limited to 10 
degrees.  A 20 percent evaluation requires that extension be 
limited to 15 degrees.  A 30 percent evaluation requires that 
extension be limited to 20 degrees.  A 40 percent evaluation 
requires that extension be limited to 30 degrees.  A 50 
percent evaluation requires that extension be limited to 45 
degrees.  

Turning to the medical evidence, it appears the range of 
motion studies conducted at each VA examination, flexion has 
been never been limited to less than 90 degrees, and 
extension has never been limited to more than 5 degrees.  
Indeed, in the VA examination of March 2005, passive and 
active range of motion was measured from 5 degrees extension 
to 105 degrees flexion.  Under 38 C.F.R. § 4.71, average 
normal range of motion of the knees is defined as from 0 to 
140 degrees, and based upon these studies, a compensable 
evaluation under DC 5260 and 5261 is not warranted.  

The law requires that consideration be given to other factors 
in addition to the diagnostic codes described above.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).  

The examinations of the veteran by VA all demonstrate that 
the veteran complained of pain associated with the left knee 
and motion of the left knee.  When examined in March 2005, 
his range of motion was painful throughout, and it was worse 
with flexion beyond 90 degrees.  Flare-ups of increased pain 
and incoordination (but with no decreased range of motion or 
weakness or fatigue) occur 2 to 3 times a day and last for 
several hours after the veteran walks on an uneven surface or 
attempts any pushing, pulling, listing, or stooping.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).  Painful 
motion has been recognized and is the basis for the veteran's 
current 10 percent evaluation for his left knee.  His claim 
for an increase is fails because the left knee does not 
exhibit any of the symptoms allowing for an increase as 
described in the above diagnostic codes.  In cases like this, 
where the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is awarded for the joint affected by 
the limitation of motion.  

Based upon this evidence and considering the veteran's 
reduced functional ability due to pain, this decision finds 
that his symptoms do not more nearly resemble those required 
for a 20 percent evaluation under either the rating codes for 
range of motion, disability of the cartilage, or impairment 
of the knee.  38 C.F.R. §§ 4.71a, Codes 5256 through 5263.  

Duty to Notify and Assist the Veteran

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that when a complete or substantially complete application 
for benefits is filed, VA must notify a veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VCAA notice must inform a veteran of (1) any 
information and evidence not of record needed to substantiate 
the claim; (2) what information VA will seek to provide; and 
(3) what information the veteran is expected to provide.  
Under 38 C.F.R. § 3.159(b)(1), VA must also ask the veteran 
to submit any pertinent evidence in his possession.  

The September 1995 rating decision in this case predated the 
November 9, 2000 effective date of the VCAA; therefore, no 
VCAA-compliant letter was sent prior to the rating decision.  
Because such notice was not mandated at the time, there is no 
error in the RO's not providing notice of the VCAA's 
requirements prior to the initial adjudication decision in 
this case.  

In October 2003 the RO notified the veteran of what VA had 
done and what he needed to do in connection with his claim 
for increased rating.  In October 2004, the veteran was sent 
another letter by the Appeals Management Center asking him to 
submit additional evidence and information to substantiate 
his appeal.  It again informed him of what VA had done in his 
case and who was responsible for getting certain evidence in 
his case.  

A Statement of the case and Supplemental Statements of the 
Case were also provided to the veteran.  These documents 
provided a recitation of the pertinent law and regulations 
that applied in this case, along with a discussion of why his 
claim had been denied.  He was also given information 
specific to his claim as to what was required for an 
increased evaluation.  Following the October 2004 letter, the 
veteran submitted a statement in December 2004 indicating 
that he had a scheduled appointment with his private 
physician within the next 30 days and he asked VA not to 
proceed with the claim until he submitted private medical 
records related to his left knee.  Following the veteran's 
statement, the AMC sent the veteran a letter notifying him 
that he would be contacted about setting up a VA examination 
and he underwent examination by VA in March 2005.  He was 
again asked to send in recent medical records but he did not 
respond.   

There is reasonable basis to conclude that the veteran 
understood what is pertinent to the claim, and, given 
appropriate notice provided during the appeal period, that he 
could supplement the record with medical evidence of his own, 
if he has it, to show that an increased evaluation is 
warranted.  He has not done so, or informed the Board or RO 
that additional evidence exists, but that he needs further 
assistance to obtain it.  The veteran did not specifically 
claim that VA failed to comply with VCAA notice requirements, 
or that he has any evidence in his possession required for 
full and fair adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 203 (2005).  Thus, the Board does not 
find prejudicial error with respect to the substantive 
content of the VCAA notice in this case.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes C&P examination results, service medical records, VA 
medical treatment records, and the veteran's written 
statements.  The veteran was given an opportunity to testify 
before a Veterans Law Judge in connection with this claim, 
but declined to exercise his right to do so.  The Board has 
obtained VA medical opinions pertinent to this claim, as 
discussed above.  

Furthermore, the Board finds that the VA has done everything 
reasonably possible to assist the veteran. Additional efforts 
to assist or notify him in perfect accord with the VCAA would 
serve no useful purpose in light of the application of 
38 C.F.R. § 68.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Therefore, the Board 
concludes that VA has met its duty to notify and assist 
obligations.  


ORDER

A rating in excess of 10 percent for the service-connected 
left knee disability is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


